Citation Nr: 0817832	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-24 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for filariasis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for phlebitis.

3.  Entitlement to service connection for deep venous 
thrombosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant had active duty for training from July 1956 to 
August 1956 and from July 1957 to August 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of entitlement to service connection for deep 
venous thrombosis is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for filariasis and phlebitis was 
denied by the Board in a decision of October 1972.  The 
appellant was informed of the decision and he did not appeal.

2.  The evidence submitted with regards to filariasis since 
the Board's 1972 decision is cumulative.

3.  The evidence submitted with regards to phlebitis since 
the Board's 1972 decision is relevant and probative.



CONCLUSIONS OF LAW

1.  The October 1972 Board decision, which denied service 
connection for filariasis, is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  The evidence received since the October 1972 Board 
decision, which denied service connection for filariasis is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The evidence received since the October 1972 Board 
decision, which denied service connection for phlebitis is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's request to reopen his claim for service 
connection for filariasis.  In a VCAA letter of October 2004 
the appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the notice failed to provide information 
regarding a disability rating and effective date in a timely 
manner.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of April 2006.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to an appellant's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the appellant's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  In this case, no new evidence has been 
submitted regarding the veteran's claim for service 
connection for filariasis.  Therefore, there a medical 
examination is not required.  See 38 C.F.R. § 3.159 
(c)(4)(iii).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal all available service medical 
records, private medical treatment records and a letter from 
the Chief of the Bureau of Preventive and Occupational Health 
Services, from the South Carolina State Board of Health have 
been obtained.  The appellant was afforded a Travel Board 
hearing.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The appellant seeks to reopen his claim for service 
connection for filariasis and phlebitis.  Service connection 
was previously denied in an April 1972 Board decision.  The 
basis for the denial was that there was no competent evidence 
of a nexus to service.  In regard to phlebitis, it was 
concluded he did not have phlebitis.  This decision is final.  
38 U.S.C.A. § 7104.

At the time of the Board denial the record included private 
medical treatment records showing treatment for filariasis, 
several medical opinions stating that the appellant's 
filariasis was most likely contracted while on military 
maneuvers in South Carolina, and a letter form the Chief of 
the Bureau of Preventive and Occupational Health Services  of 
the South Carolina State Board of Public Health which stated 
that the last recorded case of filariasis in South Carolina 
occurred in 1930 and that it could be assumed that filariasis 
was not endemic in the Fort Jackson area in 1972 nor in 1957.

Added to the record since the Board's decision of October 
1972 are additional private medical treatment records showing 
diagnosis of and treatment for chronic lymphedema with 
possible secondary obstruction, and noninfectious disorders 
of lymphatic channels:elephantitis (nonfilarial) NOS; a 
letter form Dr. J.G.R. which provided a diagnosis of 
filariasis and stated that the appellant contracted 
filariasis while serving with the military in the Carolinas; 
and a letter form Dr. S.R. stating that the appellant does 
not have filariasis, but instead his diagnosis is deep venous 
thrombosis which started while he was in service in 1957.

The Board's October 1972 decision is final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed his claim seeking to reopen in November 2002, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



A.  Filariasis

The Board has made a careful review of the evidence of 
record.  In the present claim, the evidence, to include 
testimony, private medical treatment records and medical 
opinions are not new and material as they do not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the appellant's filariasis is related to 
service.  While the appellant has introduced an additional 
letter from a private physician stating that his filariasis 
started while serving in the Carolinas, this evidence is 
cumulative since at the time of the prior denial there were 
several similar statements of record.  The evidence 
introduced since the October 1972 Board decision does not 
show filariasis in-service or a nexus to service.  
Furthermore, the Board notes that some of the evidence 
introduced since the Board's denial actually puts into 
question the diagnosis of filariasis and instead provides a 
diagnosis of deep venous thrombosis.  Therefore, not only is 
the evidence introduced since the Board's prior denial 
cumulative, but it also shows that the appellant does not 
have filariasis, but instead has a different disability.  
Thus, as the additional evidence is cumulative of the 
evidence of record at the time of the October 1972 Board 
decision and does not raise a reasonable possibility of 
substantiating the claim, the request to reopen the claim of 
service connection for filariasis is denied.  38 C.F.R. § 
3.156(a). 

Stated differently, at the time of the prior denial there was 
no competent evidence of in-service filariasis and no 
competent evidence of a nexus to service.  There had been 
post-service evidence of a diagnosis of filariasis.  Since 
then, he has submitted evidence of filariasis, but such fact 
had previously been established and is this cumulative.  In 
regard to his assertion as to cause, such is repetitive of 
his initial claim and is also cumulative.  The evidence added 
to the file does not relate to a previously unestablished 
fact, and the claim is not reopened.

B.  Phlebitis

In 1972, service connection for phlebitis was denied by the 
Board.  After a review of the record, it was concluded that 
the veteran did not have phlebitis.  That decision is final.  
Since that determination, the veteran has submitted a letter 
from Dr. Raju.  Dr. Raju insists that the veteran has deep 
venous thrombosis.  Based upon the reason for the prior 
denial, that the veteran did not have phlebitis, this 
evidence, if accepted as correct, cures one of the 
evidentiary defects that existed at the time of the prior 
denial.  This evidence is new, material and provides a basis 
to reopen the claim.  

ORDER

The application to reopen the claim for service connection 
for filariasis is denied.

The application to reopen the claim for service connection 
for phlebitis is granted and the claim is reopened.  


REMAND

In a February 2006 letter, Dr. S.R, the appellant's private 
physician states that the disability is not filariasis.  
Instead, he provides a diagnosis of deep venous thrombosis.  
Since the claim has been reopened that disability must be 
considered de novo.  The RO has not issued a statement of the 
case in regards to this issue and one must be issued.  
Additionally, the Board finds that, on remand, the appellant 
should be afforded an appropriate VA examination to determine 
whether the appellant has deep venous thrombosis. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
examination to determine whether he has 
deep venous thrombosis.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

2.  The RO should contact Dr. Raju and 
obtain all records concerning the 
appellant.  He should be requested to 
detail the reasons for his opinion that a 
thrombosis was present in service.  He 
should also state whether he has reviewed 
records contemporaneous with service; 
and, did he treat or examine the veteran 
in 1957.

3.  After the above development has been 
completed, the AOJ should adjudicate and 
issue a statement of the case regarding 
the issue of entitlement to service 
connection for deep venous thrombosis.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


